—In an action, inter alia, to recover damages for malicious prosecution, the defendants appeal from a judgment of the Supreme Court, Nassau County (Lally, J.), dated December 1, 2000, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $150,550.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly declined to limit the testimony on the issue of damages to the events which transpired after the arraignment of the plaintiff Paul J. G. (hereinafter the plaintiff), and permitted testimony about the events following his arrest. The Supreme! Court correctly determined that the plaintiff’s arrest and confinement, followed by the arraignment, initiated the underlying criminal proceeding for the purposes of this action, inter alia, to recover damages for malicious prosecution (see, Carl v Ayers, 53 NY 14; MacDonald v National Art Co., 69 Misc 325; cf, Stile v City of New York, 172 AD2d 743). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.